 GOODYEAR TIRE & RUBBER CO569The Goodyear Tire and Rubber Company and RogerD. Crabtree. Case 9-CA-25367January 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn May 12, 1989, Administrative Law JudgeGeorge F McInerny issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,1 andconclusions and to adopt the recommended Orderas modified 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, The Goodyear Tire and Rubber Compa-ny, Jackson, Ohio, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified1 Substitute the following for paragraph 2(a)"(a) Make Roger Crabtree whole for any loss ofearnings and other benefits suffered by reason ofthe unlawful discrimination against him in themanner set forth in the remedy section of the deci-sion, less any net interim earnings, plus interest"2 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, Join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT bar Roger Crabtree from ourpremises because of his concerted activities withother employees and his support for MillwnghtsLocal 207WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the, exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL make Robert Crabtree whole for anyloss of earnings and other benefits suffered byreason of the unlawful discrimination against him,in the manner set forth in the remedy section of thedecision, less any net interim earnings, plus interestTHE GOODYEAR TIRE AND RUBBERCOMPANYDamon W Harrison, Esq , for the General CounselDonald C Dowling, Esq (Taft, Stemmus & Hollister), ofCincinnati, Ohio, for the RespondentDECISION1 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsWhile we agree with the Judge that Job Superintendent Berkey wasaware of the shutdown, we disavow the judge's speculation that Berkeymust have known that Crabtree had spoken to the German technicians,and his gratuitous remark at fn 6 of his decision2 The make-whole provisions of the Order and nonce are modified toconform with the customary language used by the BoardSTATEMENT OF THE CASEGEORGE F MCINERNY, Administrative Law JudgeBased on an original charge filed on April 25, 1988, asamended on June 2, 1988, the Regional Director forRegion 9 of the National Labor Relations Board (Board)issued a complaint on June 9, 1988, alleging that theGoodyear Tire and Rubber Company (Goodyear or theRespondent) had violated and was continuing to violatethe National Labor Relations Act, as amended, 29 U S C• 151 et seq (the Act), by refusing to permit Roger DCrabtree (Crabtree or the Charging Party) to enter ontoits property in Jackson, Ohio, because of Crabtree's ac-tivities supporting or assisting Millwrights Local 207, af-filiated with the United Brotherhood of Carpenters andJoiners of America, AFL-CIO (the Union) The Re-297 NLRB No 111 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent filed a timely answer in which it denied thecommission of any unfair labor practicesPursuant to notice of hearing included in the com-plaint, as extended by the Regional Director, a hearingwas held before me at Jackson, Ohio, on November 2,1988, at which the Respondent was represented by coun-sel, and all parties had the opportunity to introduce testi-mony and documentary evidence, to examine and cross-examine witnesses, and to argue orally After the hear-ing, the General Counsel and the Respondent submittedbriefs, which have been carefully consideredOn the entire record, including my observations of thewitnesses and their demeanor, I make the followingFINDINGS OF FACTI JURISDICTIONThe parties agreed that Goodyear is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the ActII THE LABOR ORGANIZATION INVOLVEDThe parties agreed that the Union, Millwrights Local207, is a labor organization within the meaning of Sec-tion 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESGoodyear operates a plant in Jackson, Ohio, where itis engaged in the manufacture of molded plastic partsused in automobiles and trucks In April 1988 the Com-pany was involved in the erection and equipping of anew building at its Jackson plant, to be known as a"composite tech center" At the time that the facts inthis case began to unfold, the building had been complet-ed, and fences, with a guard facility, had been put inplace around a separate entrance to the new construc-tion The additional guard facility was considered neces-sary because the two new presses being installed, a so-called lab press, and a 25,000 ton press for molding fiber-glass-reinforced plastic products, were new, computer-ized, and, apparently, unique in the field According toDennis Jewell, a member of the industrial engineeringstaff, who handled security liaison at the Jackson plant,he arranged with the Pinkerton organization to increaseits security staff to ensure additional security for the newmachines Jewell also testified about the way Goodyearcontrolled access to the main area of the plant and thenew additionEarly in April 19881 parts for the new presses beganto arrive at the plant A nonunion contractor had beenengaged to perform the installation work The buildingtrades unions in the Jackson area got wind of this, andon April 5, a picket line was set up at the contractors'entrance to the plant The millwrights' contingent on thepicket line was headed by Regional Manager GeraldPlatt, and included Business Representative Dale Evans,Crabtree, and another millwright named Kelly On April6, Platt had business elsewhere, and he designated Crab-tree as the person in charge of the picket line, to keep'All dates herein are in 1988order, to conduct the picketing lawfully, and to talk toanyone who asked about the Union's grievancesSometime on April 6, a Goodyear representative, iden-tified by Crabtree only as being from the Company'sAkron headquarters, came out and asked that representa-tives from the picketing unions come inside and discusstheir grievances They met in the office of Frank Lai, in-dustrial relations manager at the Jackson plant Presentwere the unidentified man from Akron, Lai, Crabtree, anOperating Engineers representative named Miller, andthe president of the Rubber Workers Local 820, whichrepresents Goodyear plant production employees Afterthe construction union representatives expressed theirgrievances about the nonunion contractor on the job, theGoodyear representatives agreed to set up a meeting thenext day in Columbus with Platt and other higher unionofficials They did meet the next day, the Companyagreed to replace the nonunion contractor with a unioncontractor, Keller-Hall, and the pickets were removedKeller-Hall came on the job and on April 11, held aprejob conference with the unions whose memberswould be doing the work of installing the presses At-tending this meeting were Keller-Hall's President RonaldL Hall, and job Superintendent Edward S Berkey Theunion representatives included Marvin Knapp, represent-ing the Carpenters' District Council, Crabtree, sitting infor Platt, and Bill Smith for the Iron Workers Theyagreed on which trade was to perform what portions ofthe job Knapp and Crabtree informed the Keller-Hallrepresentatives that he would be the steward for theMillwrights, and the meeting endedAccording to Superintendent Berkey, although hestated that there was no work for Millwrights during thefirst few days after the prejob conference, Crabtree sta-tioned himself in the parking lot outside the contractors'gate, and talked to employees of other trades as they en-tered and left the plantOn the afternoon of April 13 Crabtree's patience wasrewarded when he learned from Mike Canter, the IronWorkers' steward on the job, who was-working that day,that Keller-Hall was dismantling, moving, and resetting ahydraulic hoist (also referred to in the testimony as a"gantry"), work which Crabtree felt belonged, at least inpart, to the Millwrights He waited in the parking lotuntil a pipefitter came out and discussed this work Crab-tree and the pipefitter agreed that the pipefitters wouldnot do the work any moreLater that evening Crabtree talked on the telephonewith Platt, who was in Washington, D C, on union busi-ness Piatt told Crabtree that Keller-Hall had requestedtwo millwrights for Friday, April 15 He told Crabtreeto report then, but, in the meantime, instructed him to goto Keller-Hall's trailer on the next day, Thursday, April14, and determine if Millwrights' work was in fact beingperformed by another craft If it was, Crabtree was toask Keller-Hall to put the millwrights on immediately, orstop doing the workAt 7 a m on Thursday, April 14, Crabtree went to theGoodyear plant He met Canter and the two of themwent in to the guard shack at the entrance to the newaddition Canter signed in, as did Crabtree, but when the GOODYEAR TIRE & RUBBER CO571latter came to the name "company" on the sign-in sheet,he asked the guard, "What do you want me to put here?I don't know whether I'm going to work or not" He ex-plained to the guard that he was there to discuss the jobwith Keller-Hall The guard, a man Crabtree knewnamed Bill Cox, told him "Put Keller-Hall there"Canter and Crabtree went through the gate and intothe Keller-Hall trailer where they met Berkey Crabtreeexplained that he had been referred to the job forFriday, but that he had been asked to come in this(Thursday) morning to discuss other trades doing Mill-wrights' work He told Berkey that he should either putthe millwrights to work then, or stop doing their workwith other employees Berkey said he had no instructionsabout that, he did not request any millwrights for thatmorning, and that he could make no decisions on thematter until his main office opened at 8 o'clockUp to this point, there does not seem to be any con-flict in the facts as related by Crabtree, as corroboratedby Canter and Platt Berkey did not remember the detailsof his conversation with Crabtree on the morning ofApril 14, but his testimony agrees with the others that heand Crabtree discussed the work and that he told Crab-tree that he had to wait until his office opened at 8o'clock before he could give him an answerLikewise, there is no dispute that Crabtree left theKeller-Hall trailer with Canter, and that the two of themwent over to the actual site of the work and stood therefor a while Crabtree talked to a few employees, whowere just standing around and not working While Crab-tree was standing and talking to other construction em-ployees, he was observed by a Goodyear engineer namedJim Hnvnak whose duties included the inspection of theprevious evening's work Hnvnak did not recognizeCrabtree, so he asked him who he was and who heworked for Crabtree replied that he was Roger Crabtreeand he worked for Keller-Hall Hnvnak asked Berkeyabout Crabtree and Berkey replied "No, he's not work-ing for me" Hnvnak then called his supervisor, FredVon Thaer, Goodyear's engineering manager VonThaer, in turn, called Frank Lai, and they went to thejobsite There is some dispute about what was said whenthey met Crabtree but there is no question that they es-corted him off the premises The Shipping Gate TrafficLog, maintained by Goodyear and submitted in evidencehere, shows that Crabtree signed out at 7 40 a mCrabtree's version of his encounter with Von Thaerand Lai relates that they approached him as he wasstanding near the location where the presses were to beinstalled Von Thaer asked if he was working for some-one He replied that he was not on anyone's payroll butthat he was the job steward for the Millwrights and hewas there to straighten out jurisdiction on the work 2Von 'Thaer then told Crabtree that he was trespassingand mentioned calling the sheriff Crabtree asked VonThaer if he "wanted to discuss this" Von Thaer said,2 In his testimony, Canter corroborated the facts that Crabtree toldVon Thaer and Lai that he 'wasn't signed up with anyone," he was inthere to check the Millwright work to be performed and that he wassent there by Matt According to Canter, Lai and Von Thaer told Crab-tree that if he was not signed up with anyone he would have to leave theproperty"No, get off the property" According to Crabtree, VonThaer stated that "that damn Platt was supposed to havethis worked out" Crabtree assured him that it was notworked out, that the Union did not have the work VonThaer again told him to get off the property They thenwalked to the guard gate and Crabtree left He remainedoutside the gate, after calling Platt's office to let himknow what was happening, and about 9 30 all of theother Keller-Hall employees walked off the job Cantertold Crabtree that they had shut the job down and wereleaving 3The testimony of Von Thaer, Lai, and Berkey aboutthis incident was quite different Lai and Von Thaer bothagreed that they asked Crabtree who he was and why hewas there on the Goodyear property They agreed thathe told them his name and that he worked for Keller-Hall Von Thaer and Lai then brought Crabtree to faceBerkey They asked Berkey if Crabtree worked forKeller-Hall and Berkey said no Crabtree was thereuponescorted to the gate Von Thaer and Lai checked thetraffiC log at the gate house and noted that Crabtree hadsigned in as an employee of Keller-HallVon Thaer and Lai then came to the conclusion thatCrabtree had falsified the log at the gate house and hadlied to them about his status as an employee of Keller-Hall Goodyear's policy is to allow no one on companypremises who is not authorized to be there Von Thaeraccordingly advised Ronald Hall, the president ofKeller-Hall, that he had escorted Crabtree off of Good-year's premises and did not want him to return He alsotold Marvin Knapp, the Union's district council repre-sentative, Gerald, and Platt that Crabtree had beenbarred from GoodyearAside from questions of the demeanor of these wit-nesses, I find the testimony of Von Thaer and Lai incon-sistent and illogical Von Thaer, for example, denied thathe knew that Crabtree was connected with the UnionBut Crabtree was present as a picket for 3 days, April 5,6, and 7 in full view of everyone in front of the contrac-tors' gate After the picketing ended Crabtree remainedon station in the parking lot, where everyone, accordingto Berkey's testimony, could see him In Lai's testimony,he said that he had not only observed Crabtree on thepicket line, but met with him and others in his office onApril 6 to try to work out the picketing problem In histestimony about the events of April 14, a little over aweek later, Lai stated that he did not advise Von Thaerof Crabtree's union activities until after Crabtree left thepropertyBerkey testified that he had a conversation with Crab-tree and Canter on the morning of April 14 about juris-diction He did not deny that he said to Crabtree andCanter that he had no knowledge of millwrights comingon the job that day, but that he would have to refer thematter to his main office, which did not open until 8o'clock But he did state that he discussed with Von3 Canter also stated that he had told Berkey that his (Iron Workers)business agent told him not to do any Millwrights' work, that the hydrau-lic gantry was the work of both Iron Workers and Millwrights and they"couldn't fool with that" Berkey replied that there was no other workfor them to do, so they would have to leave 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThaer on April 14 that the Millwrights' problem was, atleast in part, the cause of the shutdown of the job thatday, and pointed out to him that Keller-Hall was goingto subcontract out the Millwrights work and they couldavoid "all this hassle now" and return to work with anew contractor without "nit-picking from day-to-day"Ronald Hall testified, in response to a question I asked,that in his conversation with Von Thaer the latter ex-plained that Crabtree had signed in on the job underKeller-Hall's name and was harangumg4 officials(Berkey) of Keller-Hall about some union grievance, buthe had signed in improperly and Goodyear did not wanthim on the siteThere is no question in this case about Goodyear'srules, designed as they are to control access to its prem-ises, and to prevent unauthorized persons from entenngonto those premises The ordinary rules were strength-ened in this case because of the sensitive nature of thenew presses The addition of security guards and thebadge system implemented sometime in April indicateGoodyear's legitimate concern for the confidential natureof its industrial processes Thus, if Crabtree fraudulentlyobtained admission to Goodyear's plant and to a particu-larly sensitive area of that plant, and if he maintainedwhen questioned by company officials that he was em-ployed by a contractor, when in fact he was not, thenGoodyear would have been justified not only in escort-ing him off the premises, but barnng him future entryeven when he was referred to an employer which waslegitimately engaged in work on those premisesThe facts, however, do not support the Company's po-sition The undemed testimony of Crabtree as corrobo-rated by Canter, shows that Crabtree was honest in hisconversation with the guard, Bill Cox, explaining to himthat he did not know whether he would be working forKeller-Hall or not The guard's response was to goahead and put down Keller-Hall on the traffic log VonThaer testified that he looked at the log, and decidedthat Crabtree had fraudulently gained access to the plantbecause he put Keller-Hall as his employer Von Thaerdid not, apparently, check with the "old gentlemen"named Cox who was on duty that day If he had, he un-doubtedly would have learned that Crabtree was told bythe guard to put down Keller-Hall as employerBased on my observations of Roger Crabtree, and myevaluation of his testimony I found him to be a straight-forward and credible witness He impressed me as aforceful person, not easily intimidated, and, as describedby Piatt, "vocal and persistent" policing "the jurisdictionthat we consider Millwright work to the fullest extent"Crabtree went to the Goodyear plant on the morning ofApril 14 with information that other trades were per-forming work in the Millwrights' jurisdiction, and withinstructions from Platt to get to the bottom of the matterand either go to work as Millwright himself, or forceKeller-Hall to top assigning the work to others His con-versations with Berkey at the Keller-Hall trailer as wellas with the guard are consistent with that mission Histestimony that he explained his jurisdictional concern to4 'Haranguing" was my word, but Hall did agree with the use in thecontext of my question to hima group of Germans who were there in connection withthe installation of the German-made presses, and hisgoing to look at the actual worksite while waiting forBerkey's main office to open are consistent with his fact-finding assignment I, therefore, find it entirely illogicalthat, when accosted on the jobsite by Von Thaer andLai, he insisted that he was there as an employee ofKeller-Hall, and said nothing about jurisdiction, or aboutthe real reasons he was thereBerkey's part in the Crabtree affair is curious andequivocal He had been present at the prejob conferenceon April 11, so he was aware that Crabtree was there,had discussed the Millwrights jurisdiction, and was des-ignated as the Millwrights' steward when that trade wascalled to the job He had observed Crabtree out in theparking lot, talking to people, between April 11 and the14 On the morning of April 14 Crabtree had explainedexactly why he was there, and Berkey responded bysaying that he could not act on Crabtree's problem untilhis office in Columbus opened at 8 o'clock But evenbefore 8, when confronted with Crabtree in the companyof Von Thaer and Lai, he mentioned none of this, butmerely denied that Crabtree was employed by Keller-Hall If this was all there was to it, Von Thaer and Laimight well have been justified in believing that Crabtreewas on the property with no plausible excuse But thatwas not all Crabtree testified that even before VonThaer and Lai approached him on the job none of theother trades were working Berkey must have knownthat Crabtree had spoken to the German technicians, andinformed them that despite their willingness, they couldnot do the disputed work 5 Berkey must have knownthat Berkey may have had union antecedents, and maystill be a union member, but he' was also the job superin-tendent, the job had to be done, and was not gettingdone Berkey's testimony about his conversations withVon Thaer, which must have taken place on April 14,made it clear that he was irritated at the shutdown Hetold Von Thaer that Crabtree was partially responsible,then told Von Thaer not to be concerned becauseKeller-Hall was going to subcontract the Millwnghts'work and they could get back to work without "nitpick-ing from day to day "6To sum up, I find that Von Thaer and Lai did notcheck with old Bill Cox, the one person who could havetold them whether Crabtree fraudulently obtained admis-sion to the Goodyear plant on April 14 I credit Crab-tree's version of what he told Von Thaer and Lai whenthey confronted him on the property that day, and I findthe testimony of Von Thaer and Lai to be illogical andincredible as to that incident I find that Rerkey let VonThaer know that Crabtree was in part responsible for thework stoppage on April 14, and that he was also doingnitpicking around the job I find, further, that the Com-pany knew of Crabtree's activities He was at the meet-ing in Lai's office on April 6, and he continued to be a5 Which, presumably, they could have accomplished with Teutonic ef-ficiency and thoroughness6 I credit this testimony elicited on cross-examination and I specificallydo not credit Berkey s denial that he even said anything about nit-pick-ing" to Von Thaer GOODYEAR TIRE & RUBBER CO573visible presence outside the gate until April 14 It is justincredible that Von Thaer would not have known whohe was, and it is likewise incredible that Lai did not lethis colleague know of Crabtree's union involvement untillate in the encounter of the 14thAll of these factors lead to my conclusions that Good-year was aware of Crabtree's union and concerted activi-ties with other building trades employees, that the allega-tions of fraud and trespass were but a pretext to rid theproperty of a meddlesome activist on behalf of the Unionand that Goodyear's action in ordering Berkey, Hall, andits own security guards to bar Crabtree from its propertywas not taken because of his alleged infractions of theCompany's rules, but because of his activities on behalfof the Union, and in concert with other employees ofKeller-Hall and its subcontractorsOn April 15, Crabtree and another millwright, WayneDotson, reported to the guard shack at Goodyear readyto work in conformity with Platt's prior notification toCrabtree on April 13 The guard, Bill Cox, told themthat there was no one at the jobsite from Keller-HallCox later went in to inquire as to what Crabtree andDotson were to do He came back and told them to waitThey waited until 8 55 a m No one showed up fromKeller-Hall, so they leftAgain on Apnl 19, Crabtree and Dotson were referredby Puitt to the Keller-Hall job They reported to theguard shack, at 7 o'clock, signed in as Keller-Hall em-ployees, and proceeded in to the Keller-Hall trailerCrabtree told Ed Berkey that he had been referred as theMillwrights steward, and Berkey informed him that hewas not allowed on Goodyear property Crabtree toldBerkey that he should get someone in authority at Good-year to tell him that, Berkey obliged, went out and re-turned 5 or 10 minutes later with Von Thaer Von Thaertold Crabtree he would have to leave, that he was notallowed on Goodyear property Crabtree then left thepremises He had not returned to the Goodyear plantfrom that day until the day of the hearing in this caseFor the reasons listed above, I find that Goodyear'saction in barring Crabtree from its premises, thereby pre-venting him from working for Keller-Hall on thosepremises, violated Section 8(a)(1) and (3) of the Act, andSection 8(a)(1) independently Wright Line, 251 NLRB1083 (1980), Tama Meat Packing Co, 230 NLRB 116(1977), K & M Electronics, 283 NLRB 279 (1987)THE REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(1) and (3) of the Act, I shall order that it ceaseand desist therefrom, and that it shall take the followingaffirmative action designed to effectuate the policies ofthe Act Since I have found that the Respondent by itsunlawful actions deprived Roger Crabtree of work towhich he had been lawfully referred, I shall order thatRespondent make him whole by the payment to him of asum of money equivalent to that which he would haveearned absent the discrimination against him from April19, 1988, to the date Millwrights last worked on theKeller-Hall job at the Goodyear plant in Jackson, Ohio,less any interim earnings, with interest computed in themanner prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987)CONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 Respondent violated Section 8(a)(1) and (3) of theAct by barring Roger Crabtree from its premises on andafter April 19, 19884 The above unfair labor practice has an effect oncommerce as defined in the ActOn the basis of these findings of fact and conclusionsof law, I issue the following recommended7ORDERThe National Labor Relations Board orders that theRespondent, the Goodyear Tire and Rubber Company,Jackson, Ohio, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Barring Roger Crabtree from its premises becauseof his concerted activities with other employees and hissupport for the Union(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Pay to Roger Crabtree the sum of money he wouldhave earned in the absence of our discrimination againsthim as more fully set out in the remedy section of thisdecision(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(c)Post at its facility in Jackson, Ohio, copies of theattached notice marked "Appendix "8 Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensure7 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-al Labor Relations Board shall read 'Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat the notices are not altered, defaced, or covered byany other material(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply